DETAILED ACTION
This action is in response to applicant’s amendment received on 02/22/2021. Amended claim 1 is acknowledged. Claims 1-2 and 4-12 are pending. Claim 3 is cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0243180, herein “Lee”) in view of Meyer (US 2004/0069451).
Regarding claim 1, Lee discloses: 
a method of producing two phase flow in a heat transfer device (5) (figs. 1a-1b) comprising the steps of:
passing a heat transfer fluid (11, 16, 40) through an inlet (10) of the heat transfer device (5) [par. 0035, lines 4-9]; 
the heat transfer device (5) having an array of heat transfer fins (35) in spaced relation (figs. 1a-1b), 
primary spaces between the heat transfer fins (35) defining primary channels (25) parallel to a path from the inlet (10) to an outlet (15) and oblique spaces between the heat transfer fins (35) defining oblique channels (30) arranged at an angle to the primary channels (25) (figs. 1a-1b);
wherein the heat transfer device includes apertures between the oblique (30) and primary (25) channels (the actual apertures that communicate both channels -30- and -25- to each other, figs. 1a-1b,  in the same structural manner as in the instant application’s figure 12a, amended in 02/22/2021),
and further comprising the steps of: 
said apertures interrupting thin liquid-film formation (since there are no wall segments where the apertures are, the liquid-film formation is interrupted along the wall where the apertures are), 

	Lee does not disclose:
a temperature of the heat transfer fluid at the inlet being no greater than a saturation temperature of said heat transfer fluid.
However, it is known in the art that, for liquid-cooled devices, when the device heat dissipation level is relatively small, the heat can be removed by heat transfer to the liquid without boiling. In applications required to dissipate high heat flux ranges, cooling effect provided by a liquid cooling medium can be significantly enhanced through the use of boiling, as taught by Meyer [par. 0010], and the boiling can be achieved by using a heat transfer fluid having a temperature at the inlet equal to the saturation temperature or below the saturation temperature (subcooled) [par. 0018], as claimed. Boiling commences on the device surface (in this case, the channels -25, 30- and fins -35- of Lee) after the device temperature exceeds the liquid's boiling temperature. The growth and departure of vapor bubbles on the device surface draws liquid toward the device surface at high frequency which greatly increase cooling effectiveness. In this regard, Meyer also teaches that and advantage of using a heat transfer fluid having a temperature at the inlet below the saturation temperature (subcooled) is that the rapid condensation of bubbles maintains liquid access to the device surface (the channels -25, 30- and fins -35- of Lee) during intense heat removal [par. 0020]. It would have been obvious to one of skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Refer to MPEP 2143 (I) (E). In this instance, there are two possible options for the temperature of the heat transfer fluid at the inlet: equal to the saturation temperature or below the saturation temperature, and it would have been obvious to try having the temperature of the heat transfer fluid at the inlet being no greater than a saturation temperature of said heat transfer fluid, in order to achieve a desired heat transfer.    
Regarding claim 2, the combination of Lee and Meyer discloses: 
the step of bubbles nucleating from surfaces of walls of said heat transfer fins (35), said surfaces defining nucleate boiling regions [Meyer, par. 0010, lines 6-7 and par. 0011, lines 1-2] (it is noted, it is old 
Regarding claim 4, Lee discloses: 
the oblique channels (30) providing pathways for bubbles (as explained in claim 2, above, the bubbles are formed in the surfaces of the walls of fins -35- and, when detachment of the bubbles occurs, the bubbles move in the only pathways available (channels 25 and 30). 
Regarding claims 5-6, Lee discloses: 
the angle being in the range of 10° to 50° [par. 0040, lines 8-10].
Regarding claim 8, Lee discloses: 
the heat transfer device (5) dissipating applied heat flux greater than 20 W/cm² [par. 0044, lines 7-9].
Regarding claim 7, the angle of the oblique channels to said primary channels is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design the value of the angle to optimize heat transfer. Further, applicant has not disclosed any criticality on having the angle of the oblique channels to said primary channels being 50°.
Furthermore, in this instance, the angle of the oblique channels to said primary channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal angle, heat transfer efficiency increases (refer for instance to par. 0048, where Lee discloses the option of changing parameters of the oblique channels -30- to obtain a different heat transfer performance). Therefore, since the general conditions of the claim, i.e. that the oblique channels are arranged at an angle to said primary channels were disclosed in the prior art by Lee (refer to claims 5 and 6, above), it is not inventive to discover the optimum workable range by routine experimentation and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the angle of the oblique channels to said primary channels being 50° since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). 



Regarding claim 9, the combination of Lee and Meyer does not disclose: 
a mass flux for the heat transfer fluid being in the range 175 kg/m²s to 349 kg/m²s (and therefore, in the range 218 kg/m²s to 306 kg/m²s, as claimed in claim 10; being 262 kg/m²s, as claimed in claim 11).
However, Lee discloses several examples in which a comparison of heat transfer performance between Lee’s heat transfer device (5) and other devices is made using different mass flow rates (500 ml/min, 900 ml/min) [par. 0053]. It is old and known that mass flow rate can be calculated by using mass flux, since mass flow rate is a function the mass flux and an area (flat area). Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to design the device of Lee with a mass flux rate for the heat transfer fluid in the range of 175 kg/m²s to 349 kg/m²s to optimize heat transfer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II).
Regarding claim 12, Lee does not disclose: 
a vapour quality between the inlet and the outlet ranging from 0 to above 0.9.
However, since vapour quality is the mass fraction in a saturated mixture that is vapour and, by definition, a saturated vapour has quality equal to zero and a saturated liquid has a quality equal to one, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to design the device of Lee so that the vapor quality between the inlet and the outlet ranging from zero to above 0.9, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). Furthermore, the range of 0 to above 0.9 of the vapour quality is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious before the effective filing date of the claimed invention.

Response to Arguments
The objections to the drawings and to claims 2 and 4-12 are withdrawn in light of the amendments.
02/22/2021 have been fully considered but they are not persuasive.
Specifically, Applicant argues in pages 6-8 that: Lee does not teach or suggest any two-phase heat transfer and thus, the citation of Lee as teaching the convective boiling regions and the formation of a thin liquid film is unclear and unsupported by Lee; that nothing in Meyer teaches or suggest any apertures between oblique and primary channels and, without the apertures, Meyer cannot teach or suggest that the oblique channels would develop convective boiling and that, to the extent that these elements are being cited as being inherently present, Applicant disagrees that the steps recited in claim 1 would necessarily occur in any combination of Lee and Meyer and that neither Lee nor Meyer discloses the inclusion apertures to interrupt the continuous thin liquid film formation.
Examiner respectfully disagrees. First, neither the Office Action of 10/21/2020 nor the instant Office Action cites Lee alone as teaching the convective boiling regions and the formation of a thin film liquid. It is the obvious combination of Lee and Meyer that teaches the steps recited in claim 1. Second, neither the Office Action of 10/21/2020 nor the instant Office Action cites Meyer as teaching or suggesting any apertures between oblique and primary channels because those apertures are already clearly disclosed by Lee. Third, Meyers clearly teaches that a key measure of heat dissipation is heat flux and identifies two ranges of device heat fluxes: high-flux range and ultra-high-flux range and the necessity of achieving reliable cooling for high-flux and ultra-high-flux with low to moderate pressure drops [par. 0003, 0004 and 0016], in the same manner as the ultra-high heat flux removal identified in the instant application is important to further improve heat transfer performance and reduce pressure drop penalty (see instant application, par. 0003). Fourth, Meyer clearly discusses, by way of background, that cooling effectiveness can be greatly improved by allowing the coolant to undergo a change of phase, from liquid to vapor, i.e., by boiling upon the device surface (emphasis added) [par. 0009] and discusses that by sub-cooling the coolant being supplied to the heat transfer surface, full advantage is taken of nucleate boiling [par. 0018]. Fifth, the teachings of Meyer are clearly directed to nucleate boiling of heat transfer device surfaces that produce large amounts of heat from relatively small surface areas and, in this regard, are pertinent to the heat transfer device of Lee.
Applicant argues in pages 8-11 that it is not obvious to combine Lee in view of Meyer due to size limitations of Lee such that any modification of Lee would change Lee’s principle of operation, cites 
Examiner respectfully disagrees. First, both Lee and Meyer are directed to cooling systems for electronic devices that produce a large amount of heat from small surface areas (heat fluxes greater than 20 W/cm² -Lee, par. 0044 and table 4-, -Meyer, par. 0003-, as claimed). Second, Lee acknowledges that channels of bigger dimensions may be used [par. 0033] without any suggestions of changing its principle of operation. Third, as explained above, the teachings of Meyer are directed to a thermodynamic issue, namely, bubbles that nucleate in heat transfer device surfaces due to subcooled coolant supplied to those surfaces, which also applies to the heat transfer device surfaces of Lee. Further, the heat transfer device with oblique cuts along the fins, forming the oblique channels, of Lee is an improvement over conventional fins with no cuts, as also disclosed by Lee [par. 0045-0046] without changing Lee’s principle of operation.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763